DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims as a whole as recited are directed to a stimulation method and system that could be to be used for deep brain stimulation, cardiac stimulation, gastric stimulation or any other stimulation. While the originally filed specifications support a pelvic nerve or sacral nerve stimulation system, the claimed subject matter for a deep  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 are directed to a method device and a system for determining stimulation parameters values of when physiological response occurs and determining an implantation of the lead. The claims as recited are so broad that they may be used in systems and methods that may be used to electrically stimulate any part of the body and therefore it is unclear as to whether the claims are directed to stimulate the pudendal or sacral nerves as recited in the specifications or any other part of the body.  
Claims 1, 9 and 17 are directed to a method device and a system and they recite a first and second response actually occur and claim 6 recites a third response actually occurs. This raises the questions: How is it determined that these first, second and third responses are actually occurring? Are there sensors placed at the specific locations to detect these responses or are these responses obtained by a verbal confirmation by the patient?
Claims 7 and 15 recite that the first response is a sphincter response, the second response is a bellows response and the third response is a toes response. This raises the question: How is it determined that these first, second and third responses are a sphincter and bellows and a toe response? Are there sensors placed at the specific locations to detect these responses or are these responses obtained by a verbal confirmation by the patient?
 The dependent claims inherit the deficiencies. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.












Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do not include additional elements or steps that integrate the judicial exception into a practical application since claim 1 as recited requires identifying a first value of an electrical stimulation parameter of an electrical stimulation therapy that resulted in a first physiological response for a patient, determining, based on the first value, a limit of a second value of the electrical stimulation parameter that should result in a second physiological response for the patient; identifying an actual second value of the electrical stimulation parameter that actually resulted in the second physiological response for the patient; and evaluating, based on a comparison of the limit of the second value and the actual second value, an implantation of the lead. Similarly independent claim 9 also recites a device that has a graphical user interface and 
Claims 9-20 are rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter.  Applicant recites part of a human, i.e. "… a lead that is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
















Claims 1-5, 8-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrer et al (U.S. Patent Application Publication Number: US 2014/0046397 A1- hereinafter “ Rohrer”- APPLICANT CITED).
Regarding claims 1, 9 and 17 (as best understood), Rohrer teaches a medical system and method (e.g. 10 Fig. 1, Abstract), comprising: 

an electronic programming device (e.g. 30 Fig. 1, [0040]-[0042]) for programming the implantable medical device, the electronic programming device includes a graphical user interface (e.g. 32 Fig. 1, [0041]); 
memory storage component (e.g. 42 Fig. 1, [0042]) configured to store programming code and a computer processor component configured to execute the programming code to perform operations that include: 
identifying a first value of an electrical stimulation parameter of the electrical stimulation therapy that resulted in a first physiological response for the47Attorney Docket No. QIG-DEN-0731-USCON/46901.114US03Customer No. 12243 patient, wherein the electrical stimulation therapy is delivered at least in part through a lead that is implanted inside the patient (e.g. 56,58,60 Fig. 4 [0043]-[0049] teaches that the stimulation is ramped up and the first amplitude when the patient feels a sensation is recorded, the first amplitude is considered as the first value of an electrical stimulation parameter that results in a first physiological response); 
determining, based on the first value, a limit of a second value of the electrical stimulation parameter that should result in a second physiological response for the patient (e.g. 62,64, Fig. 4 [0043]-[0049] teaches that the patient is asked if the stimulation is tolerable and if yes the stimulation is increased again until the sensation is not tolerable so they teach determining, based on the first value, a limit of a second value of the electrical stimulation parameter that should result in a second physiological response); identifying an actual second value of the electrical stimulation parameter that 
evaluating, based on a comparison of the limit of the second value and the actual second value, an implantation of the lead (e.g. 69 Fig. 4).  

















Regarding claims 8 and 16 (as best understood), Rohrer teaches generating a recommendation to reposition the lead in response to the evaluating indicating that the implantation of the lead is unsatisfactory (e.g. [0050]-[0053] Fig. 7). Note: The programmer recommends or automatically reprograms the therapy through a set of electrodes that meets the clinician’s efficacy criteria and therefore they teach generating a recommendation to reposition the lead.  
Regarding claims 2, 10 and 18 (as best understood), Rohrer teaches that the evaluating comprises: determining that the implantation of the lead is satisfactory in response to the comparison indicating that the actual second value is within the limit of the second value; or determining that the implantation of the lead is unsatisfactory in response to the comparison indicating that the actual second value is outside the limit of the second value (e.g. [0048], [0050]-[0051], i.e. Processor 40 may then switch to another electrode configuration and repeat the method until all electrode configurations have been exhausted (step 68) and  tabulate the results which are then automatically input into a program 48.) 
Regarding claims 3, 4, 11 and 19 (as best understood), Rohrer teaches that the results are tabulated (e.g. [0050] Fig. 6)  for the clinician for further evaluation and therefore they teach displaying, via a graphical user interface, a visual representation of the second physiological response and wherein the displaying comprises: displaying 
Regarding claims 5, 13 and 20 (as best understood), Rohrer teaches that determining the limit of the second value comprises automatically calculating the limit of the second value as a predefined function of the first value (i.e. results are tabulated automatically by the processor (e.g. [0051] Fig. 6) and displayed Note: the claim does not recite any specific function and the originally filed specification discusses displaying the results graphically, the examiner considers a tabulated output by the processor as automatically calculating the limit of the second value as a predefined function of the first value).  
Regarding claims 6 and 14 (as best understood), Rohrer teaches determining, based on the first value or the actual second value, a limit of a third value of the electrical stimulation parameter that should result in a third physiological response for the patient; identifying an actual third value of the electrical stimulation parameter that actually resulted in the third physiological response for the patient; and further evaluating, based on a comparison of the limit of the third value and the actual third value, an implantation of the lead ( e.g. Fig 4, Note: the responses are detected in a  loop).
Claim Rejections - 35 USC § 103






















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al (U.S. Patent Application Publication Number: US 2014/0046397 A1- hereinafter “Rohrer”- APPLICANT CITED) in view of Kaula et al (U.S. Patent Application Publication Number: US 2015/0134028 A1- hereinafter “Kaula”- APPLICANT CITED).
The applied reference has a common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
























Regarding claims 7 and 15, Rohrer teaches the invention as claimed except for the first physiological response comprising an anal sphincter contraction response; the second physiological response comprises a bellows response; and the third physiological response comprises a toes response.  Kaula teaches a system and method to measure responses from a patient in response to ramped stimulation of a sacral nerve or pudendal nerve and sensing an anal sphincter contraction, a bellows response, a toes response (e.g. Abstract, Fig 10B, [0009], [0099], [0138]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Rohrer in view of Kaula’s teachings and have a sensor to sense the first second and third responses as the claimed anal sphincter contraction response, bellows response and a toes response in order to provide the predictable results of providing a more effective therapy to the patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10245434 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as recited  are directed to a method, comprising identifying a first value of an electrical stimulation parameter of an electrical stimulation therapy that resulted in a first physiological response for a patient, wherein the electrical stimulation therapy is delivered at least in part through a lead that is implanted inside the patient;  and determining, based on the first value, a limit of a second value of the electrical stimulation parameter that should result in a second physiological response for the patient; identifying an actual second value of the electrical stimulation parameter that actually resulted in the second physiological response for the patient; and evaluating, based on a comparison of the limit of the second value and the actual second value, an implantation of the lead which is similar to claims 1-20 which are also directed to methods of observing responses to stimulation and determining values at which the responses occur and evaluating the placement of the lead.
Additionally dependent claims of the current application are similar to dependent claims of U.S. Patent No. US 10245434 B2.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 9872988 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as recited are directed to a programming device and a system comprising a . 
Additionally dependent claims of the current application are similar to dependent claims of U.S. Patent No. US 9872988 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792